--------------------------------------------------------------------------------

Exhibit 10.4



FIRST AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This First Amendment to Amended and Restated Employment Agreement (as
hereinafter amended from time to time, this “Amendment”) is made and entered
into this 24th day of September, 2020 by and between WOODBRIDGE WIND-DOWN ENTITY
LLC, a Delaware limited liability company (the “Company”), and FREDERICK CHIN
(the “Employee”).
 
RECITALS


The Company and Employee are party to that certain Amended and Restated
Employment Agreement, dated as of July 31, 2019 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Employment
Agreement”).
 
The Company and the Employee desire to amend the Employment Agreement to extend
the term of the Employee’s employment on the terms and subject to the conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Employee
(individually a “Party” and together the “Parties”), intending to be legally
bound, agree as follows:
 
AGREEMENT


Section 1.            Definitions. Capitalized terms used but not otherwise
define herein shall have the respective meanings assigned thereto in the
Employment Agreement.
 
Section 2.             Amendments to the Employment Agreement. The Parties
hereby agree to amend the Employment Agreement as follows:
 
(a)          Section 1 of the Employment Agreement is hereby amended by deleting
the words “two (2) years and six (6) months” in the first sentence of such
Section and substituting in lieu thereof the words “three (3) years”.
 
(b)          Section 4 of the Employment Agreement is hereby amended by adding a
new subsection (c) as follows:
 
“(c)        2021 Discretionary Bonus.          If the Employee is still employed
by the Company on December 31, 2021, the Employee shall be considered by the
Board for a discretionary bonus with respect to 2021.  Any discretionary bonus
for 2021 shall be paid on or before January 31, 2022.  Any discretionary bonus
will be considered by the Board in its sole and absolute discretion.  The
Company acknowledges and agrees that the payment of a discretionary bonus, if
any, to Employee pursuant to this Section 4(c) shall not affect or reduce the
amount of any Wind Down Bonus, Period 2 Bonus or Period 3 Bonus paid or to
become payable to Employee.”



--------------------------------------------------------------------------------

Section 3.             Miscellaneous.
 
(a)        Governing Law.  This Amendment shall be subject to and governed by
the laws of the State of California applicable to contracts made and to be
performed therein, without regard to conflict-of-laws principles thereof.
 
(b)        Jurisdiction.  Any action to enforce any of the provisions of this
Amendment shall be brought in a court of the State of California located in Los
Angeles County or in a Federal court located in Los Angeles, California.  The
parties consent to the jurisdiction of such courts and to the service of process
in any manner provided by California law.  Each Party irrevocably waives any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such court and any claim that such
suit, action, or proceeding brought in such court has been brought in an
inconvenient forum and agrees that service of process in accordance with the
foregoing sentences shall be deemed in every respect effective and valid
personal service of process upon such Party.
 
(c)         Effect of Amendment.  Except as expressly amended hereby, the
Employment Agreement shall continue in full force and effect.  Any references to
the Employment Agreement (whether in the Employment Agreement or any agreement,
document, document or certificate contemplated thereby and/or executed in
connection therewith) are hereby amended to mean the Employment Agreement as
amended by this Amendment.
 
(d)          Counterparts.  This Amendment may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to
Amended and Restated Employment Agreement on the day and year first above
written.



 
WOODBRIDGE WIND-DOWN ENTITY LLC
       
By:
/s/ M. Freddie Reiss
   
Name:
M. Freddie Reiss
 
Title:
Manager
       


EMPLOYEE
         
Signature:

/s/ Frederick Chin
   
Name:
Frederick Chin






--------------------------------------------------------------------------------